UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K (Mark One) [X]ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedMarch 31, 2013 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission file number:0-20736 Sport Chalet, Inc. (Exact name of registrant as specified in its charter) Delaware 95-4390071 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) One Sport Chalet Drive, La Cañada, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (818) 949-5300 Securities registered pursuant to Section 12(b) of the Act: Title of Each Class: Name of Each Exchange on Which Registered: Class A Common Stock, $0.01 par value The NASDAQ Stock Market LLC Class B Common Stock, $0.01 par value The NASDAQ Stock Market LLC Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.[]Yes[X]No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.[]Yes[X]No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[X]Yes[]No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X]Yes[]No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.: Large accelerated filer[]Accelerated filer[] Non-accelerated filer[]Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). []Yes[X]No The aggregate market value of Class A Common Stock and Class B Common Stock held by non-affiliates of the registrant as of September 30, 2012, was approximately $8.2 million based upon the closing sale prices of Class A Common Stock and Class B Common Stock on that date. At May 23, 2013, there were 12,414,490 shares of Class A Common Stock outstanding and 1,775,821 shares of Class B Common Stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s definitive proxy statement to be filed with the Securities and Exchange Commission pursuant to Regulation 14A in connection with the 2013 annual meeting of stockholders are incorporated by reference into Part III of this Report. The proxy statement will be filed with the Securities and Exchange Commission not later than 120 days after the registrant’s fiscal year ended March 31, 2013. TABLE OF CONTENTS Item Page PART I 1. Business 1 1A. Risk Factors 7 1B. Unresolved Staff Comments 16 2. Properties 16 3. Legal Proceedings 17 4. Mine Safety Disclosures 17 PART II 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 18 6. Selected Financial Data 20 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 7A. Quantitative and Qualitative Disclosures About Market Risk 28 8. Financial Statements and Supplementary Data 28 9. Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 28 9A. Controls and Procedures 28 9B. Other Information 29 PART III Directors, Executive Officers and Corporate Governance 30 Executive Compensation 30 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 30 Certain Relationships and Related Transactions, and Director Independence 30 Principal Accountant Fees and Services 30 PART IV Exhibits and Financial Statement Schedules 31 PART I This Annual Report on Form 10-K contains statements that constitute forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. These forward-looking statements are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. These forward-looking statements include statements relating to trends in, or representing management’s beliefs about, our future strategies, operations and financial results, as well as other statements including words such as “believe,” “anticipate,” “expect,” “estimate,” “predict,” “intend,” “plan,” “project,” “will,” “could,” “may,” “might” or any variations of such words or other words with similar meanings. Forward-looking statements are made based upon management’s current expectations and beliefs concerning trends and future developments and their potential effects on the Company.You are cautioned not to place undue reliance on forward-looking statements as predictions of actual results. These statements are not guarantees of future performance and involve risks and uncertainties that are difficult to predict. Further, certain forward-looking statements are based upon assumptions as to future events that may not prove to be accurate.Actual results may differ materially from those suggested by forward-looking statements as a result of risks and uncertainties which are discussed in further detail under “Item 1A. Risk Factors.”We do not assume, and specifically disclaim, any obligation to update any forward-looking statements, which speak only as of the date made. ITEM 1.BUSINESS General Overview Sport Chalet, Inc. (referred to as the “Company,” “Sport Chalet,” “we,” “us,” and “our”) is apremier, full-service specialty sporting goods retaileroffering a broad assortment of brand name sporting goods equipment, apparel, and footwear.Sport Chalet was founded in 1959 when Norbert Olberz purchased a small ski and tennis shop in La Cañada, California.A focus on providing quality merchandise with outstanding customer service was the foundation of Norbert’s vision.As a true pioneer in the industry, Norbert’s goal was to: · See things through the eyes of the customer; · Do a thousand things a little bit better; · Not be the biggest, but the best; · Be the image of an athlete; and · Create ease of shopping. As of March 31, 2013, the Company operated 54 stores, including 33 locations in Southern California, nine in Northern California, eight in Arizona, three in Nevada, and one in Utah, comprising a total of over two million square feet of retail space.These stores average approximately 41,000 square feet in size.In addition, we have a Team Sales Division and an online store at sportchalet.com. Originally the Company was incorporated in California, and we reincorporated as a Delaware corporation in 1992.Our corporate office is located at One Sport Chalet Drive, La Cañada, California 91011, and our telephone number is (818) 949-5300.Our website is located at sportchalet.com. Stores Our growth historically focused on Southern California.Beginning in 2001, we expanded our scope to include the entire state of California as well as Nevada, Arizona, Utah, and online.Historically, our new store sites were selected with the intent of strengthening our focus on Southern California or in areas characterized by a large number of housing developments.Between fiscal 2007 and fiscal 2009, we opened 15 stores and relocated one existing store.We did not open any new stores between fiscal 2010 and fiscal 2013.In fiscal 2014, we plan to close two existing stores located in Antioch, California and Phoenix, Arizona, and we plan to open one new store in our core Southern California market in early fiscal 2014. 1 The following table summarizes our lease expirations for our 54 stores as of March 31, 2013: Lease expirations by period (1) Total Less than 1 year 2-3 years 4-5 years More than 5 years Expiration 45 7 15 14 9 Kick-out clause (2) 9 9 0 0 - Total lease expirations 54 16 15 14 9 (1)The earlier date of lease expration or kick-out clause where applicable. (2)A clause that allows us to terminate the lease at our option at a specified date if contractually specified minimum sales volumes are not exceeded. Historically, store openings have had a favorable impact on sales volume, but have negatively affected profit in the short term.New stores tend to have higher costs in the early years of operation, due primarily to increased promotional costs and lower sales on a per employee basis until the store matures.As the store matures, sales tend to level off and expenses decline as a percentage of sales.A store’s sales are included in the comparable store sales calculation in the quarter following its twelfth full month of operation and excluded from the calculation in the quarter of its closure.We believe that our stores have historically required three to four years to attract a stable, mature customer base; but, because of our relatively low number of stores and changing economic conditions, reliable statistical trends are not available and there can be no assurance that our newer stores will mature at that rate. Our typical store is 41,000 square feet in size and showcases under one roof, every merchandise and service category with the feel of a specialty shop.The full-service approach to customer service and merchandise knowledge is enhanced by fixtures which feature specific technical, performance and lifestyle brands.Each shop is staffed by trained sales associates with expertise in the merchandise they sell, enabling us to offer our customers a high level of merchandise knowledge and service from the beginner to the advanced sports enthusiast. Our typical store format features a natural color scheme reminiscent of the outdoors, clear-coated fixtures, 30-foot clear ceilings, large sport-specific graphics, a training pool for Scuba and water sports instruction and demonstrations, as well as a 100 foot shoe wall, among other features.For both new stores and remodels, we continually evaluate and update our format, fixtures and merchandise to remain competitive.We have taken advantage of unusual building layouts in the past, and when appropriate, may do so again in the future.We evaluate stores for remodel based on the store’s age and competitive situation, as well as how much the individual landlord will contribute to our required improvements. Future store remodeling plans will depend upon several factors, including general economic conditions, competitive trends and the availability of capital. We currently plan to open a next generation Sport Chalet store in downtown Los Angeles in early fiscal 2014.This 27,300 square foot store will incorporate a new design template featuring enhanced displays, fixtures, and graphics, which are intended to reinforce the Sport Chalet brand and its market positioning as a destination for premium brands, technical merchandise and the highest quality service offerings. Our stores offer over 50 specialty services for the sports enthusiast, including online same day delivery, climbing, backcountry skiing, ski mountaineering, avalanche education, and mountain trekking instruction, car rack installation, snowboard and ski rental and repair, Scuba training and certification, Scuba boat charters, team sales, gait analysis, baseball/softball glove steaming and lacing, racquet stringing, and bicycle tune-up and repair.Although the revenues generated by these specialty services are not material, these services further differentiate us from our competitors.Generally, our stores are open seven days a week, typically from 9:30 a.m. to 9:30 p.m. Monday through Friday, 9:00 a.m. to 9:00 p.m. Saturday, and 10:00 a.m. to 7:00 p.m. on Sunday. 2 Merchandising Our merchandise includes products in a number of distinct, specialty sports and lifestyle categories. We offer a broad assortment of quality brand name merchandise at competitive prices.The assortment includes traditional sporting goods merchandise (e.g., footwear, apparel and other general athletic merchandise) and core specialty merchandise for activities such as snowboarding, skateboarding, mountaineering and Scuba.Our strategy of being first to market with performance, technology and lifestyle merchandise appeals to both beginner and expert users.Using our investments in technology, we tailor each store’s merchandise mix to appeal to our customers in that specific market.As we continue to micro-merchandise each store to best reflect the local consumer’s needs and preferences, our goal is to leverage each store’s strengths by adjusting assortment plans, inventory levels and space allocation.We leverage our investment in technology to minimize aged inventory and therefore produce what we believe is one of the freshest assortments of any specialty sporting goods retailer in the nation. The ability to successfully sell this merchandise relies on our highly trained sales staff, known as Sport Chalet “Experts,” which is why we employ ongoing year-round training focused on all the technical merchandise and services we offer. The following table summarizes sales of our merchandise assortment of hardlines, which are durable items, and softlines, which are non-durable items such as apparel and footwear, as a percentage of total net sales for each of the last three fiscal years: Fiscal year Hardlines 51
